Citation Nr: 1233872	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO. 09-11 464	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an initial disability rating greater than 50 percent for PTSD, including entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issue of entitlement to service connection for a low back disorder will be addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from February 1970 to January 1972.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This matter was certified to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. However, the law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue. 38 C.F.R. § 19.35. As will be discussed below, the Board has determined that the rating decision before it was issued by the RO in April 2004. 

The Veteran filed his original claim of service connection for PTSD on November 20, 2003. An April 2004 rating decision granted service connection for PTSD, and assigned a 50 percent rating. The Veteran appealed the initial rating of 50 percent to the Board. In May 2006, the Board remanded the initial rating claim for additional development. After completion of the development, in November 2006 the RO issued a Supplemental Statement of the Case (SSOC), denying entitlement to an initial rating greater than 50 percent. The RO also enclosed a December 4, 2006 "60-day letter" with the SSOC. See 38 C.F.R. § 20.302(c) (2006) (where an SSOC is furnished, a period of 60 days from the date of mailing of the SSOC will be allowed for a response).  

On December 20, 2006, the Veteran's response to the SSOC was timely received by  the RO. In his response, the Veteran argued in support of his claim for an increased initial disability rating for PTSD, and raised a claim for a TDIU. 


On February 13, 2007, the RO recertified the appeal to the Board without reference to the claimed TDIU. After it received the Veteran's December 2006 submission, the RO conducted development of a separate claim for an increased rating for PTSD and a claim for TDIU, and found that these claims were received on December 20, 2006. Under the law, the RO was obligated to review the December 2006 submission, undertake any other appropriate action in response as to the pending claim and then forward this evidence to the Board. The RO did not do so. 38 C.F.R. § 19.37(a), (b). 

In May 2007, the Board issued a decision denying an initial disability rating greater than 50 percent for PTSD. However, it is clear that the Board was then unaware of the Veteran's December 2006 submission or the RO's actions undertaken after its receipt. A few weeks later in May 2007, the Veteran submitted a Motion for Reconsideration of the Board's May 2007 decision. The Veteran also submitted additional evidence with the motion. The Veteran again argued for entitlement to a TDIU.  

On September 14, 2007, the Board notified the Veteran of its intention to vacate its prior May 2007 Board decision. On September 28, 2007, the Board on its own motion issued an Order to Vacate its prior May 2007 decision. See 38 C.F.R. § 20.904 (2011). The Board explained that in its earlier May 2007 decision it had failed to consider VA treatment records that were constructively of record at that time under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

However, on September 28, 2007, the Board issued a Reconsideration Panel decision. The September 28, 2007 Reconsideration Panel decision again denied an initial disability rating greater than 50 percent for PTSD. However, this decision was in error, as the law clearly provides that an Order for Reconsideration from the DVC must precede any Reconsideration Panel decision. See 38 C.F.R. §§ 19.11(a), 20.1001(c)(2) (2011). No such Order for Reconsideration from the DVC was of record at that time. 

In the September 2007 Reconsideration Panel decision, the Board also failed to note the Veteran's specific allegation that he was entitled to a TDIU, which was contained in his December 2006 response and in his May 2007 Motion for Reconsideration. Also in September 2007, the Board was apparently unaware that the Veteran had been granted service connection for diabetes mellitus by the RO, which was rated as 20 percent disabling, which under the law was also to be considered in a claim for TDIU.

In a May 2008 rating decision, based on additional argument and evidence (including records of ongoing psychiatric treatment), the RO granted the Veteran an initial 70 percent rating for PTSD and a TDIU, effective December 20, 2006, (i.e., the date of the Veteran's response to the December 2006 "60-day letter" and SSOC which the RO determined was the date an increased rating claim was filed). The Veteran filed a June 2008 Notice of Disagreement (NOD) as to the effective date assigned for the award of an initial 70 percent rating for PTSD and for a TDIU. 

The Board noted these matters in its present review, and in June 2012, an Order for Reconsideration was granted by a Deputy Vice Chairman (DVC) of the Board. Specifically, reconsideration of the September 2007 Board decision was ordered. The September 2007 Board decision that denied the present appeal was originally heard by a panel of three Board members. Thus, in accordance with VA regulation, the DVC has assigned an expanded six-member Reconsideration Panel to decide the present appeal. See 38 U.S.C.A. §§ 7103, 7104 (West 2002 and Supp. 2011); 38 C.F.R. §§ 19.11, 20.1000, 20.1001 (2011). See also Chairman's Memorandum No. 01-07-26 (October 10, 2007).

Given that the RO's May 2008 rating decision was a nullity, and that the Board's September 2007 reconsideration decision was not in accordance with applicable law, the Board therefore presently undertakes review of the Veteran's claim for an increased initial disability rating for PTSD, as filed on November 20, 2003. 




FINDINGS OF FACT

1. Effective November 20, 2003, the Veteran's PTSD is manifested by such symptoms as depression and anxiety, crying spells, inability to sustain social relationships, auditory and visual hallucinations, the need for medication and psychotherapy, and severe memory impairment. The Veteran has occupational and social impairment with deficiencies in most areas. Global Assessment of Functioning (GAF) scores ranged from 40 to 55.

2. Based in part on the findings in the present decision, the Veteran has the following service-connected disabilities:  PTSD, rated as 70 percent disabling, effective November 20, 2003; and diabetes mellitus, rated as 20 percent disabling; effective March 2, 2005. Therefore, beginning on November 20, 2003, the combined service-connected disability rating is at least 70 percent, meeting the schedular percentage criteria for TDIU (under the combined rating table). 

3. Effective November 13, 2005, the Veteran's service-connected disabilities, in particular his PTSD, prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Effective November 20, 2003, the criteria are met for an initial disability rating of 70 percent, but no greater, for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2. Effective November 13, 2005, the criteria for entitlement to TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). With regard to the TDIU issue, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the allowance of the claim, any error is inconsequential and, therefore, at most harmless error. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

With regard to the initial rating issue, the duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in December 2003, May 2006, September 2006, and October 2007. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both his original service connection and subsequent increased initial rating for PTSD issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The May 2006 and October 2007 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD in an April 2004 rating decision. Both the Court and the Federal Circuit Court of Appeals have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

As to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim. A statement of the case (SOC) or SSOC can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376. 

The timing error was cured. After providing additional VCAA notice letters, the RO readjudicated the initial rating issue. Any timing defect in the notice has been rectified. Prickett, 20 Vet. App. at 376; see Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs) and VA treatment records. For his part, the Veteran has submitted personal statements, lay statements from family and co-workers, and private medical evidence. The Veteran has not identified any additional relevant private medical evidence.

The Veteran was also afforded a November 2007 VA psychological examination to rate the current severity of his PTSD. The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. Here, the November 2007 VA examination is over four years old. However, there is no suggestion that the evidence is not sufficient to evaluate the appeal. Also, the Board is granting a higher 70 percent initial rating to account for worsening of the PTSD disability. In addition, more contemporaneous VA treatment records dated into 2009 do not demonstrate a worsening in the PTSD disability beyond the 70 percent already being granted. Therefore, a new VA examination to rate the severity of his PTSD is not warranted. 




To the extent that the evidence generated by prior Board action was generated and remains part of the record, the Board's prior directives have been accomplished and the record is ready for appellate review. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Specifically, pursuant to the remand, the RO provided additional VCAA notice and afforded the Veteran a VA psychological examination to determine the current severity of his PTSD. The RO has substantially complied with the Board's instructions. Overall, the duty to assist has been met. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).


Increased Initial Rating for PTSD Beyond 50 Percent

The Veteran's PTSD is rated under Diagnostic Code 9411. 38 C.F.R. § 4.130 (2011). The Veteran was originally granted service connection for PTSD in an April 2004 rating decision. He was assigned an initial 50 percent rating at that time, effective November 20, 2003. 

Specifically, from November 20, 2003 (date of initial service connection claim) to December 20, 2006, his PTSD is rated as 50 percent disabling. 

From December 20, 2006 to the present, his PTSD is rated as 70 percent disabling. 

This has already resulted in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). Therefore, the Board must consider whether there have been times when his PTSD disability has been more severe than at others. Id. In a Fenderson situation, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (November 20, 2003) until the present. The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture. 

The Veteran asserts that his PTSD disability causes severe, major impairment, indicative of a 70 percent rating, beginning November 20, 2003 - the date his original service claim was filed. See June 2008 NOD.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).
 
Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130. In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 



When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. 
§ 4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130.

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.




A 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id. 

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned. A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual. For instance, a score of 31-40 represents "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." DSM-IV at 46-47. A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A higher score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.

With resolution of the benefit of the doubt in the Veteran's favor, the evidence of record is consistent with an initial 70 percent rating for PTSD throughout the entire appeal period, effective from November 20, 2003. 38 C.F.R. § 4.7.  Many of the Veteran's reported signs and symptoms are indicative of the 70 percent rating criteria. See 38 C.F.R. § 4.130. The Board has also considered additional symptomatology not specifically addressed in the 70 percent criteria under the General Rating Formula for Mental Disorders. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In making this determination, the Board has considered a November 13, 2003 Goldsboro Psychiatric Clinic report. The Board has also considered credible lay assertions from the Veteran and his family and co-workers, as well as latter VA mental health treatment records and VA examinations dated from 2004 to 2009. As a whole, this evidence supports an initial 70 percent rating back to November 2003. 

This medical and lay evidence of record documents such signs and symptoms including near-continuous depression and anxiety, crying spells, inability to sustain social relationships, auditory and visual hallucinations, the need for medication and psychotherapy, and severe memory impairment. Moderate occupational impairment was noted as well. In November 2003, the Veteran began taking psychiatric medication for his PTSD. He also received individual psychotherapy. Overall, consideration of these symptoms and circumstances reflects occupational and social impairment with deficiencies in most areas, indicative of a 70 percent rating. See 38 C.F.R. § 4.130.

Another important factor is that the November 13, 2003 Goldsboro Psychiatric Clinic documents a GAF score of 40, indicative of "major" impairment. Several years later he still received a similar, low GAF score of 45, indicative of "serious" impairment. See October 2006 VA psychiatric examination. VA treatment records dated from 2004 to 2009 reveal GAF scores ranging in the 40s and 50s. Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6. 

The evidence of record fails to reveal certain other criteria indicative of a 70 percent rating such as suicide ideation, neglect of personal hygiene or appearance, disorientation to space, or obscure or irrelevant speech. However, a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran. They are not all-encompassing or an exhaustive list. Id. 

With resolution of the benefit of the doubt in the Veteran's favor, the above symptoms generally provide a basis for assigning a higher initial 70 percent rating for PTSD, effective November 20, 2003. 38 C.F.R. § 4.3.

However, the evidence of record does not warrant an initial 100 percent rating for PTSD at any time during the appeal. 38 C.F.R. § 4.7. The medical and lay evidence of record is not indicative of total occupational and social impairment, which is required for a 100 percent rating. 38 C.F.R. § 4.130. That is, although there is some evidence of total occupational impairment due to PTSD, the evidence of record does not reveal total social impairment. The Veteran does exhibit social withdrawal, with a rather isolated lifestyle. He only reports one friend, and he is described by former co-workers and family as difficult to get along with. 

However, the Veteran is still able to maintain a relationship with his two children, although at times it is strained. In an April 2005 VA mental health consult the Veteran stated that he had a "good" relationship with both children. A March 2007 VA mental health outpatient note documents that he is "close" to his sister. The November 2007 VA psychological examiner assessed that the Veteran was "very close" to all five of his siblings. He can still participate in individual psychotherapy. He can still function and communicate with people, albeit with significant limitations. He does his own cooking and cleaning, and attends church. See March 2004 and October 2006 VA examinations. He is competent to manage his affairs. See November 2007 VA examination. He can still work in his yard. See VA treatment records dated in 2008 and 2009. He has never been hospitalized due to his PTSD. This provides clear evidence against a finding of total social impairment. 

Medical and lay evidence of record also shows no gross impairment in thought processes or communication; no grossly inappropriate behavior; no "persistent" danger of hurting self or others; no intermittent inability to perform activities of daily living or to maintain personal hygiene; no disorientation to time or place; and no memory loss for names of close relatives, own occupation, or own name (he does exhibit memory loss, but not as to the above items). See 38 C.F.R. § 4.130. VA mental health treatment notes dated from 2005 to 2009 frequently note that the Veteran is not a danger to himself or others, despite occasional suicide ideation. In fact, at times his PTSD is described as only "moderate" in severity. See October 2006 VA examination. The October 2006 VA examiner stated that the Veteran's symptoms do not distort his sense of reality or impact his ability to care for basic needs. 

His GAF scores ranging from 40 to 55 are also not reflective of total occupational and social impairment. Although the VA examiner's use of this descriptive term is not dispositive of the rating that should be assigned, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6. Overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned. 38 C.F.R. § 4.10.

On several occasions, the Veteran did report auditory and visual hallucinations, which can be indicative of a 100 percent rating. See November 2003 Goldsboro Psychiatric Clinic report; November 2007 VA psychological examination. However, in most VA treatment records and VA examinations he failed to report these symptoms, or denied their existence. Thus, it cannot be said his hallucinations were "persistent" in nature, which is the language utilized under 38 C.F.R. § 4.130. Also, notwithstanding this limited evidence in support of a 100 percent rating, his current manifestations of psychiatric disability more closely approximate the criteria for a 70 percent rating. 38 C.F.R. § 4.7. Overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 70 percent rating currently assigned. 38 C.F.R. § 4.10. He is not totally disabled due to his PTSD.

Accordingly, the Board finds that the evidence supports an initial disability rating of 70 percent, but no higher, for the Veteran's PTSD, effective November 20, 2003. 38 C.F.R. § 4.3. Given the relative constancy of the severity of his disorder, no staging of his disability rating is appropriate. Fenderson, 12 Vet. App. at 126. 

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment. Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. 

The General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran. In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization. Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1). The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate. Nearly all of the Veteran's psychiatric symptoms are contemplated in the 70 percent rating assigned, including his degree of work impairment. Neither the Veteran nor his attorney has argued for an extra-schedular rating under § 3.321(b). 




Entitlement to a TDIU

During the course of the initial rating appeal for PTSD, the Veteran submitted evidence of unemployability due to his service-connected PTSD disability. See February 2006 VA PTSD note; February 2006 VA patient letter; October 2006 VA examination; November 2007 VA examination; February 2007 TDIU application; June 2008 NOD. Thus, the Board finds a request for TDIU was reasonably raised as part of the November 2003 initial rating claim for PTSD. See 38 C.F.R. § 3.156(b); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011) (a TDIU can be part of an initial rating claim); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001). 

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected PTSD disorder. See June 2008 NOD; February 2007 TDIU VA Form 21-8940 (Application for Increased Compensation Based on Unemployability). He says he last worked in March 2005 as the owner of a bricklayer business. See June 2008 NOD.  He has owned this business since 1993. He says his PTSD makes it difficult for him to supervise and get along with others. He is forgetful, has mood swings, and exhibits a lack of concentration. He is currently 62 years of age. He has an 8th grade education. 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total disability may or may not be permanent. Id. Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment. See 38 C.F.R. §§ 3.340 , 3.341, 4.16. In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion. However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In the present decision, the Board has granted an initial 70 percent rating for PTSD, effective November 20, 2003. Based on this finding, effective November 20, 2003, the Veteran has one service-connected disability:  PTSD, rated as 70 percent disabling. In addition, effective March 2, 2005, diabetes mellitus was also service-connected and rated as 20 percent disabling. Therefore, the threshold minimum percentage rating requirements for a TDIU under 38 C.F.R. § 4.16(a) are satisfied (at a 70 percent combined rating), beginning on November 20, 2003. See 38 C.F.R. § 4.25 (combined ratings table). 

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). 

The evidence of record supports the award of a TDIU, effective November 13, 2005. Credible lay statements and argument from the Veteran, his family, and his co-workers throughout the course of the appeal provide some support for his claim. A February 13, 2006 VA PTSD note reported that the Veteran lost his business three months earlier, which means he has not worked approximately since November 13, 2005. Prior to this date, the Veteran had been the owner of a bricklayer business since 1993. VA treatment records dated in April 2005, July 2005, and October 2005, all indicate that the Veteran was still working as a brick mason prior to November 2005.  

Proximate to November 13, 2005, the Veteran lost his business, in part due to his PTSD symptom. Subsequent VA treatment records, VA examinations, and co-worker and family lay statements confirm that symptomatology from the Veteran's service-connected PTSD prevented him from working or managing others in his bricklaying business sometime in 2005. He has never since worked full time. These medical records and lay statements document symptoms such as social isolation, irritability, loss of memory, mood swings, and lack of concentration on the job as the result of his service-connected PTSD, which severely impacted his ability to work.  The Board finds that all of the above evidence is entitled to significant probative value in support of a TDIU award. In short, there is clear, credible, and probative medical and lay evidence in support of a TDIU. 

VA treatment records dated from 2006 to 2009 and VA examinations dated in October 2006 and November 2007 reflect that the Veteran was able to work part-time for his brother as a handyman after the loss of his business in November 2005. However, in a December 2006 statement, the Veteran reported that he was only working for his brother two to three hours a week. He was unable to maintain full-time, gainful employment due to his service-connected PTSD. It is important to emphasize that the ability to work sporadically or obtain marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment. 38 C.F.R. § 4.16(a). The Veteran's part-time work as a handyman for his brother from 2006 to 2009 appears to have marginal employment, at best.

In VA treatment records dated in 2008 and 2009, the Veteran appears able to perform certain aspects of daily living. However, the law recognizes that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case. See 38 C.F.R. § 4.10. A Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a). Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

The severity of several of the Veteran's nonservice-connected disorders and the Veteran's advancing age (62) are factors that likely also affect his ability to work. VA treatment records discuss the severity of the Veteran's currently nonservice-connected low back disorder with radiculopathy, which also impacts his ability to work. As noted, advancing age and nonservice-connected disorders may not be considered for purposes of TDIU. 38 C.F.R. § 4.19. However, there is no specific negative medical opinion of record against the TDIU claim. VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant. Mariano v. Principi, 17 Vet. App. 305, 312 (2003). Therefore, since there is favorable evidence of record in support of entitlement to TDIU, no additional development is necessary. 

With resolution of the doubt in his favor, effective November 13, 2005, the Veteran's service-connected PTSD prevents him from securing employment. 38 C.F.R. §§ 3.341(a), 4.3, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 


ORDER

Effective November 20, 2003, an initial 70 percent disability rating for PTSD is granted.  

Effective November 13, 2005, a TDIU is granted.  



_________________________			_________________________	
         Dennis F. Chiapetta		         Vito A. Clementi
         Veterans Law Judge		        Veterans Law Judge


_________________________
Mark D. Hindin
Veterans Law Judge


_________________________			_________________________	
         Michael D. Lyon		         Michael A. Pappas
       Veterans Law Judge		        Veterans Law Judge



_________________________
Cheryl L. Mason 
Chief Veterans Law Judge

Department of Veterans Affairs


